J. S31032/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    v.                    :
                                          :
WILLIE JAMES HILL,                        :          No. 2057 MDA 2019
                                          :
                         Appellant        :


          Appeal from the Judgment of Sentence Entered May 29, 2018,
                in the Court of Common Pleas of Dauphin County
                Criminal Division at No. CP-22-CR-0002905-2017


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED SEPTEMBER 25, 2020

      Willie James Hill appeals the May 29, 2018 judgment of sentence,

entered in the Court of Common Pleas of Dauphin County, after he was

convicted in a bench trial of possession of a firearm by a prohibited person,

carrying a firearm without a license, and two counts of simple possession of a

controlled substance.1 Appellant was sentenced to an aggregate term of five

to ten years’ imprisonment. After careful review, we affirm.

      This appeal is limited to the trial court’s order denying appellant’s motion

to suppress physical evidence. On October 17, 2017, appellant filed a pre-trial

motion to suppress the evidence obtained in violation of his constitutional

rights.    Appellant’s counsel argued that his arrest was unlawful and not


1 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), and 35 P.S. § 780-113(a)(16),
respectively.
J. S31032/20

supported by probable cause and all the evidence recovered should be

suppressed as fruits of the poisonous tree.          (See appellant’s motion to

suppress, 10/17/17 at ¶ 4 and prayer for relief.)

        On January 18, 2018, a suppression hearing was held. The trial court2

found that the following facts were established during that hearing:

              Officer Donald Bender (hereinafter “Officer Bender”)
              is employed as a police officer for Harrisburg Police.
              Officer Bender was dispatched to the area of Second
              and Verbeke on the night of May 11, 2017 for a report
              of a black male, waving a gun at people.
              Officer Bender arrived on the scene within two (2)
              minutes of the dispatch. Officer Bender was given the
              description of a black male wearing glasses and dark
              clothing. Initially when Officer Bender got to the
              intersection, he did not see anyone in the area.
              Officer Bender made a U-turn, at which time on his
              left-hand side on the northwest corner he saw a male
              matching the description speaking to a female.
              Officer Bender pulled his marked car off to the side of
              the road.

              When [a]ppellant saw Officer Bender, he ended his
              conversation with the female and began walking away
              at a fast pace. Officer Bender got out of his car and
              told [a]ppellant to stop and that he needed to talk to
              him. Appellant told Officer Bender that he did not
              have anything to say to him and began walking away
              faster. Officer Bender again said to [a]ppellant that
              he needed to speak with him. Appellant then took off
              running. Officer Bender notified units that he was east
              on Calder on the south side of the street.
              Officer Bender briefly lost sight of [a]ppellant but then
              encountered him again when [a]ppellant turned and
              began running towards Officer Bender and away from
              responding officers.     Officer Bender had his gun
              pointed in [a]ppellant’s direction and told [a]ppellant
              to get on the ground. Appellant would not get on the

2   The trial court also heard appellant’s motion to suppress.


                                        -2-
J. S31032/20


              ground. Appellant tried to run past Officer Bender.
              Officer Bender caught [a]ppellant on his shoulder and
              tackled him to the ground.

              Once [a]ppellant was on the ground, Officer Bender
              told him to put his hands behind his back, but
              [a]ppellant refused to do so. Officer Bender began
              pulling on [a]ppellant’s arms and [a]ppellant resisted
              this.    Officers were eventually able to handcuff
              [a]ppellant. Officer Bender then rolled [a]ppellant
              onto his left side to pat him down. Nothing was found
              on his left side. Officer Bender then rolled [a]ppellant
              onto his right side. As soon as this happened,
              [a]ppellant said that he did not consent to a search.
              Officer felt what he knew to be a small firearm in
              [a]ppellant’s right front pocket.

              Officer Bender also testified that the area in question
              had been becoming increasingly dangerous with calls
              for drug use and shots fired. So much so that the
              Vice Unit and the Street Crimes Unit were heavily
              investigating the area.

Trial court Rule 1925(a) opinion, 2/18/20 at 2-3 (citations to notes of

testimony omitted). Based on the evidence adduced at the hearing, the trial

court concluded:

              I think it was very clear from the 911 dispatch and
              concerned citizen that he gave a very descriptive
              picture of who was waving the gun, and when the
              officer arrived, it fit the description perfectly, and I
              find that the evidence is sufficient, and we are not
              suppressing anything.

Notes of testimony, 1/17/18 at 18. Appellant’s motion to suppress evidence

was denied.

      Following the denial of his suppression motion, appellant proceeded to

a bench trial.    Appellant was found guilty of the above-listed charges and



                                       -3-
J. S31032/20

sentence was imposed on May 29, 2018. An untimely post-sentence motion

was filed on June 11, 2018. The trial court denied the motion on June 19,

2018. Appellant filed a pro se petition pursuant to the Post Conviction Relief

Act3 (“PCRA”) on January 31, 2019. Counsel was appointed. Appellant’s PCRA

petition was granted on November 19, 2019, and his appellate rights were

reinstated nunc pro tunc. Appellant filed a timely notice of appeal. The trial

court ordered appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Appellant timely complied. Thereafter,

the trial court filed its Rule 1925(a) opinion.

        The sole issue raised by appellant on appeal is as follows:

              Did the trial court err by failing to suppress the
              evidence recovered where the officer lacked
              reasonable suspicion to stop [a]ppellant?

Appellant’s brief at 8 (bolding omitted).

        Appellant contends the trial court erred in denying his motion to

suppress because the police lacked reasonable suspicion to stop him, had an

insufficient basis to pat him down, and had an inadequate basis to search his

person. (See id. at 13.)

        Our standard of review, when addressing a challenge to a trial court’s

denial of a suppression motion,

              is limited to determining whether the suppression
              court’s factual findings are supported by the record
              and whether the legal conclusions drawn from those
              facts are correct.      Because the Commonwealth

3   42 Pa.C.S.A. §§ 9541-9546.


                                       -4-
J. S31032/20


            prevailed before the suppression court, we may
            consider only the evidence of the Commonwealth and
            so much of the evidence for the defense as remains
            uncontradicted when read in the context of the record
            as a whole. Where the suppression court’s factual
            findings are supported by the record, we are bound by
            these findings and may reverse only if the court’s legal
            conclusions are erroneous. Where . . . the appeal of
            the determination of the suppression court turns on
            allegations of legal error, the suppression court’s legal
            conclusions are not binding on an appellate court,
            whose duty it is to determine if the suppression court
            properly applied the law to the facts. Thus, the
            conclusions of law of the courts below are subject to
            our plenary review.

Commonwealth v. McAdoo, 46 A.3d 781, 783-784 (Pa.Super. 2012),

quoting Commonwealth v. Hoppert, 39 A.3d 358, 361-362 (Pa.Super.

2012) (citations omitted).

      Under our Fourth Amendment jurisprudence, three levels of interactions

between citizens and police officers exist: a mere encounter, an investigative

detention, and a custodial detention or an arrest.         Commonwealth v.

Downey, 39 A.3d 401, 405 (Pa.Super. 2012), appeal denied, 50 A.3d 124

(Pa. 2012) (citation omitted).

            The first of these is a “mere encounter” (or request
            for information) which need not be supported by any
            level of suspicion, but carries no official compulsion to
            stop or to respond. The second, an “investigative
            detention” must be supported by a reasonable
            suspicion; it subjects a suspect to a stop and a period
            of detention, but does not involve such coercive
            conditions as to constitute the functional equivalent of
            an arrest. Finally, an arrest or “custodial detention”
            must be supported by probable cause.




                                      -5-
J. S31032/20

Commonwealth v. Ranson, 103 A.3d 73, 76-77 (Pa.Super. 2014) (citations

omitted), appeal denied, 117 A.3d 296 (Pa. 2015).

     In determining whether an investigative detention is constitutionally

sound, we apply the following standard:

           A police officer may detain an individual in order to
           conduct an investigation if that officer reasonably
           suspects that the individual is engaging in criminal
           conduct. This standard, less stringent than probable
           cause, is commonly known as reasonable suspicion.
           In order to determine whether the police officer had
           reasonable suspicion, the totality of the circumstances
           must be considered. In making this determination,
           we must give due weight to the specific reasonable
           inferences the police officer is entitled to draw from
           the facts in light of his experience. Also, the totality
           of the circumstances test does not limit our inquiry to
           an examination of only those facts that clearly indicate
           criminal conduct. Rather, even a combination of
           innocent facts, when taken together, may warrant
           further investigation by the police officer.

Commonwealth v. Foglia, 979 A.2d 357, 360 (Pa.Super. 2009) (citations

and quotation marks omitted), appeal denied, 990 A.2d 727 (Pa. 2010).

           Police cannot initiate a detention based solely upon an
           anonymous tip that a person matching the
           defendant’s description in a specified location is
           carrying a gun. However, if the person described by
           the tipster engages in other suspicious behavior, such
           as flight, reasonable suspicion justifying an
           investigatory detention is present. Evasive behavior
           also is relevant in the reasonable-suspicion mix.
           Moreover, whether the defendant was located in a
           high crime area similarly supports the existence of
           reasonable suspicion. Finally if a suspect engages in
           hand movements that police know, based on their
           experience, are associated with the secreting of a
           weapon, those movements will buttress the legitimacy



                                    -6-
J. S31032/20


             of a protective weapons search of the location where
             the hand movements occurred.

Id. at 360-361 (citations omitted). “Mere presence near a high crime area or

in the vicinity of a recently reported crime[] is not enough to warrant a

Terry[4] stop.” Commonwealth v Kearney, 601 A.2d 346, 348 (Pa.Super.

1992) (citations omitted). Further,

             the mere fact that a person “quickens his pace” upon
             being observed by police and starts to run when a
             police officer begins to chase him does not give rise to
             a reasonable belief that criminal activity is afoot, and
             is therefore insufficient to justify even a Terry stop,
             absent some other factor which would give rise to
             criminal conduct.

Commonwealth v. Martinez, 588 A.2d 513, 514 (Pa.Super. 1991), appeal

denied, 608 A.2d 29 (Pa. 1992).         Rather, a police officer “must observe

irregular behavior before he initiates a stop and, concurrently to his

observation, he must hold a belief that criminal activity is afoot.” Id. (citations

omitted).

        Here, the record clearly establishes that Officer Bender responded to a

radio call, based on a tip from an identified caller, that a black male, wearing

glasses and dark clothing, was waving a gun at others in the area of Second

and Verbeke Streets. (Notes of testimony, 1/17/18 at 6.) Although no one

was at the scene when he arrived, when the officer turned around, he saw a

man, matching the actor’s description, conversing with a woman. (Id. at 7.)




4   Terry v. Ohio, 392 U.S. 1 (1968).


                                        -7-
J. S31032/20

Before the officer even exited his vehicle, appellant saw the officer, stopped

the conversation, and began walking away at a fast pace.            (Id.)   When

Officer Bender asked appellant to stop, because he needed to talk to him,

appellant replied that he had nothing to say and continued walking a bit faster.

(Id.) When asked to stop a second time, appellant took off running. (Id.)

Although the area was not a high crime area, in recent months it had become

more dangerous, with the police receiving calls about drug use, shots fired,

and the like.   (Id. at 10.)     Assessing the totality of the circumstances,

Officer Bender was justified in suspecting that criminal activity was afoot. See

In re D.M., 781 A.2d 1161 (Pa. 2001) (finding reasonable suspicion based on

anonymous tip describing a man with a gun, defendant matching description

and defendant’s flight when officers approached him).

      Our review of the record supports the trial court’s findings of fact and

Officer Bender articulated sufficient facts to justify stopping the appellant, and

conducting a pat down, based on reasonable suspicion that criminal activity

was afoot. Accordingly, we discern no legal error on the part of the trial court

in denying appellant’s motion to suppress.

      Judgment of sentence affirmed.




                                      -8-
J. S31032/20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/25/2020




                          -9-